Citation Nr: 0402849	
Decision Date: 01/30/04    Archive Date: 02/05/04	

DOCKET NO.  99-22 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel






INTRODUCTION

The veteran had active military service from June 1963 to 
June 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), denying the veteran entitlement to 
service connection for PTSD.  

This case was remanded by the Board for further development 
in January 2001 and again in December 2001.  The case has 
been returned to the Board and is now ready for appellate 
review.  


FINDING OF FACT

The veteran' had been diagnosed with PTSD, which is 
attributable to his period of service.  


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 C.F.R. § 3.159(c)(d) (2003).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).  In light of the favorable disposition in 
this case, the Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

The record discloses that VA has also met its duty to assist 
the veteran in obtaining evidence necessary for purposes of 
substantiating his claim for service connection for PTSD.  
The RO has made reasonable efforts to develop the record in 
that the veteran's inservice personnel and medical records 
were obtained and associated with the claims file.  Following 
the receipt of the veteran's claimed inservice stressors, the 
RO sought verification of such stressors.  Copies of relevant 
VA outpatient treatment records have been obtained and 
associated with his claims file and the veteran has been 
afforded a VA examination to assess the nature and severity 
of his psychiatric condition in October 1998 in connection 
with his claim.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  Therefore, 
under the circumstances, VA has satisfied both its duty to 
notify and assist the veteran in this case and adjudication 
of this appeal at this junction poses no risk of prejudice to 
the veteran.  See e. g. Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In general, service connection maybe granted for a disability 
resulting from a disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Under 38 C.F.R. § 3.304(f), VA has set forth more 
detailed requirements for the establishment of service 
connection for PTSD.  

The requirements for service connection for PTSD under 
38 C.F.R. § 3.304(f) include the following:  (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), (2) a link established by medical 
evidence, between current symptoms and an inservice stressor, 
and (3) credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f) (2002).  

Where combat is verified through recognized military 
citations or other supportive evidence, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual existence and no further 
development for corroborative evidence will be required, 
provided the veteran's testimony is satisfactory, that it is 
credible and consistent with circumstances, conditions and 
hardships of service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d)(f) (2002); See also Collette v. Brown, 
82 F. 3d 389, 393 (1996) (holding "satisfactory or other 
evidence" under 38 U.S.C.A. § 1154(b) means "credible 
evidence."); Zarycki v. Brown, 6 Vet. App. 91 (1993).  

The veteran's personnel records show that he served in 
Vietnam as a field radio operator from February to September 
1966.  He was assigned to Headquarters, Btry, 11th Marines, 
1st Marine Division, (Rein) FMF through 30 April, 1966, and 
Btry H, 3rd Battalion, 11th Marines, 1st Marine Divisions, 
(Rein) and FMP from May 1 to September 1966.  These records 
show that he participated in several campaigns.  

In a letter dated in September 1998 a clinical social worker 
with the Biloxi, Mississippi, Vet Center, writing in the 
veteran's behalf noted that the veteran was initially seen in 
May 1998 seeking information and possible counseling for 
PTSD.  It was noted that the veteran was administered the 
Mississippi Scale for combat related PTSD and that his score 
placed him in a high-risk category for experiencing active 
PTSD symptoms.  It was further noted that assessment and 
clinical consultations with the veteran by physicians at a VA 
medical center confirmed that the veteran met the DSM-IV 
criteria for chronic, severe PTSD.  

During a VA examination in October 1998 the veteran described 
stressors, which he claimed was responsible for his PTSD.  
The veteran stated that he saw two Marines bringing in bodies 
of Viet Cong whom they had beheaded and that in one operation 
he was involved a grenade was thrown into a tunnel and, 
following the explosion, the bodies of a woman and child were 
discovered.  He also reported that he was on patrol on one 
occasion and a shell fragment smashed through the radio that 
he was carrying on his back.  Following a mental status 
examination significant for findings of a marked startle 
reaction, mild depressive symptoms and the observation that 
the veteran was markedly angry, post-traumatic stress 
disorder was diagnosed.  

VA outpatient records indicate that the veteran received 
treatment for his PTSD in 1999 and 2000.

Command Chronologies for the 3rd Battalion, 11th Marines 
received in April 2002 from the United States Marine Corps 
Historical Center documents show that between May 1966 and 
September 1966 this unit provided artillery firing in support 
of friendly forces in or near Chu Lai, Vietnam.  Units of 
this battalion were exposed to incoming hand grenades "and 
their wire" and frequent incoming small arms fire "in their 
positions" during the period the veteran was assigned.  

The Board finds that while the aforementioned historical 
extract does not specifically state that the veteran was 
present during the attacks noted on the various artillery 
batteries identified in the Command Chronologies noted above, 
the fact that the veteran was stationed with the relevant 
battalion during the relevant time period that such attack 
occur would suggest, when viewed in the light most favorable 
to the veteran, that he was in fact exposed to such an 
attack.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); 
see also Suozzi v. Brown, 10 Vet. App. 307 (1997) (every 
detail of a claimed stressor is not required).  

Accordingly, as required under 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d)(f), there is credible evidence of the 
veteran's alleged exposure to enemy attack during his tour of 
duty in Vietnam.  He thus participated in combat with the 
enemy. Moreover, based on the October 1998 psychiatric 
examination the Board finds that the medical evidence of 
record supports a finding that the veteran carries a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), 
which has been attributed to his Vietnam service.  

In light of both the veteran's PTSD diagnosis and the 
credible evidence, which is consistent with the conditions 
and circumstances in Vietnam as described by the veteran, the 
Board determines that, with the benefit of the doubt in the 
veteran's favor, entitlement to service connection for PTSD 
is warranted.  38 C.F.R. § 3.102 (2003).


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



